WALLACE, JUDGE:
On March 25,1979, around 9:15 p.m., the claimant’s husband was driving a car owned by the claimant on U.S. Route 33 near Ripley when the right front wheel of the car struck a pothole, caused a tire blowout, and made it necessary for the front wheels to be realigned. Claimant seeks to recover damages in the sum of $82.35.
The State cannot, and does not, insure or guarantee the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). It can only exercise reasonable care and diligence in maintaining its roads, within the limits of a fixed budget. The respondent cannot be held liable for damages caused by collisions with potholes unless the claimant proves that the respondent had actual or constructive knowledge of the particular pothole, and a reasonable time in which to repair the hole or take other suitable action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1977). In this case, the claimant did not carry the burden of this proof, and, therefore, this claim must be denied.
Claim disallowed.